Citation Nr: 0941540	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected PTSD for the period of time 
prior to December 10, 2007.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which granted service connection for PTSD 
and assigned a 30 percent disability rating effective October 
22, 2004, the date of the Veteran's claim.  The Veteran 
disagreed with the 30 percent disability rating initially 
assigned in a January 2006 notice of disagreement and 
indicated that he desired a 50 percent disability rating.  
The Veteran reiterated his desire for a 50 percent disability 
rating in his March 2007 substantive appeal.  

In a November 2008 rating decision the RO increased the 
Veteran's disability rating for his service-connected PTSD 
from 30 percent to 70 percent disabling with an effective 
date of December 10, 2007, the date of the most recent VA 
examination.  The November 2008 rating decision also noted 
the Veteran's request for a 50 percent disability rating in 
the January 2006 notice of disagreement and March 2007 
substantive appeal and found that the award of a 70 percent 
disability rating was a full grant of benefits on appeal 
beginning December 10, 2007.  As such, the Board finds that 
the issue of entitlement to a disability rating greater than 
70 percent for service-connected PTSD for the period of time 
beginning December 10, 2007 is not currently before the 
Board.  


FINDING OF FACT

In an October 2009 signed statement the Veteran indicated 
that he wished to withdraw his appeal.   





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2009 signed statement, the Veteran indicated 
that he wished to withdraw his appeal.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative. 38 C.F.R. § 20.204.  
The Veteran has properly withdrawn his appeal, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


